      Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 1 of 12




       CENTER FOR DISABILITY ACCESS
 1     Chris Carson, Esq., SBN 280048
 2     Dennis Price, Esq., SBN 279082
       Prathima Price, Esq., SBN 321378
 3     8033 Linda Vista Road Suite 200
       San Diego CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       prathimap@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7     CATHERINE M. CORFEE SBN 155064
       CORFEE STONE LAW CORPORATION
 8     P.O. Box 1098
       Carmichael, CA 95609
 9     Telephone: (916) 487-5441
       Facsimile: (916) 487-5440
10     catherine@corfeestone.com
       assistant@corfeestone.com
11
       Attorneys for Defendants
12
13
                           UNITED STATES DISTRICT COURT
14
                          NORTHERN DISTRICT OF CALIFORNIA
15
16     Scott Johnson,                          Case No. 3:20-cv-01192-WHO
17               Plaintiff,
                                               Joint Case Management
18        v.                                   Statement
19     Reimal Family Limited                   Date:    January 19, 2021
       Partnership, a California Limited       Time:    2:00 p.m.
20     Partnership;
       M. William Reimal; and Does 1-
21     10,                                     Honorable Judge William H. Orrick
22               Defendants
23
24
25           The parties jointly submit this Joint Case Management Statement

26   pursuant to the Standing Order for All Judges of the Northern District of

27   California dated November 1, 2018 and Civil Local Rule 16-9.

28




                                           1

     Joint Case Management Statement                              3:20-cv-01192-WHO
      Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 2 of 12




 1       1.      Jurisdiction & Service
 2               Plaintiff: This Court has subject matter jurisdiction over this action
 3       pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
 4       Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5               This court has supplemental jurisdiction over the claims brought
 6
         under the Unruh Act pursuant to 28 U.S.C. § 1367(a) as the claims arise
 7       from the same incident.
 8               Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 9       founded on the fact that the real property which is the subject of this action
10       is located in this district and that Plaintiff's cause of action arose in this
11       district.
12               The complaint has been duly served on Defendants on or about
13       February 27, 2020.
14               Defendants: The Courts lacks subject matter jurisdiction per
15       Defendants’ Motion to Dismiss the ADA claim. The Courts discretion to
16       keep supplemental jurisdiction. Venue was proper at the time to Complaint
17       was filed.
18
19       2.      Facts:
20               Plaintiff: Scott Johnson is a level C-5 quadriplegic. He cannot walk
21       and also has significant manual dexterity impairments. He uses a
22       wheelchair for mobility and has a specially equipped van. Defendant
23       Reimal Family Limited Partnership owns the real property located at or
24       about 8010 Wayland Ln, Gilroy, California (“Subject Property”).
25       Defendant M. William Reimal is a general partner of Defendant Reimal
26       Family Limited Partnership. Plaintiff went to the Subject Property with the
27       intention to avail himself of its goods or services, specifically to visit Gilroy
28       Family Chiropractic.



                                               2

     Joint Case Management Statement                                     3:20-cv-01192-WHO
      Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 3 of 12




 1               On the dates of the plaintiff’s visits, the defendants failed to provide
 2       wheelchair accessible parking in conformance with the ADA Standards as
 3       it relates to wheelchair users like the plaintiff. Defendants offer
 4       approximately 24 parking stalls at the Subject Property. There is no
 5       indication that any of the parking stalls is reserved for any particular
 6       business at the Subject Property. There is no accessible parking space with
 7       adjacent access aisle marked and reserved for persons with disabilities.
 8       Likewise, there is no van-accessible parking space with adjacent access
 9       aisle marked and reserved for persons with disabilities. Additionally, the
10       defendants failed to provide wheelchair accessible paths of travel leading
11       to Gilroy Family Chiropractic. The entrance to Gilroy Family Chiropractic
12       has a raised threshold approximately six inches high.
13               Defendant’s failure to provide for accessible parking and path of
14       travel at the Subject Property is discriminatory against the plaintiff; and
15       therefore, violates the plaintiff’s rights under the American with
16       Disabilities Act and the Unruh Civil Rights Act. Plaintiff seeks injunctive
17       relief and the statutory minimum damage award.
18               Defendants: Defendants’ admit that they had imperfections access
19       with respect to the ADA regarding parking, the threshold, and path of
20       travel. There is current compliance with the ADA and has been since June
21       of 2020. Defendants served a declaration with their CASp’s re-inspection
22       report confirming compliance. This report was served on Plaintiff on July
23       24, 2020. Defendants asked Plaintiff and his counsel including Plaintiff’s
24       experts/CASp, to return to the property to verify ADA compliance. Plaintiff
25       refused. Plaintiff was not only sent the CASp report but per Defendants’
26       Motion to Dismiss Defendants’ filed the CASp’s declaration with his re-
27       inspection report attached where he swears under penalty of perjury that
28       Defendants have ADA compliant parking, path of travel to the



                                               3

     Joint Case Management Statement                                    3:20-cv-01192-WHO
      Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 4 of 12




 1       chiropractor’s office, and threshold. Those elements are currently ADA
 2       compliant. Plaintiff has been served with this evidence. Plaintiff states that
 3       “there is no indication” current accessible parking, path of travel, and
 4       threshold. It is undisputed that the property conditions changed, and
 5       Defendants swore to this including having admitting to not perfectly
 6       meeting the ADA codes during Plaintiff’s visit.
 7
 8       3.      Legal Issues
 9               The disputed legal issues are: (1) Whether the defendant’s property
10       meets the minimum standards of the ADA; state disability laws and other
11       codes; (2) whether the defendants are responsible under the law to remove
12       barriers; (3) whether the barriers are readily achievable to remove; (4)
13       whether the plaintiff has standing to seek either damages or injunctive
14       relief; and (5) the nature and extent of damages, if any.
15
16
         4.      Motions
17
18
                 Plaintiff: anticipates filing a motion for partial summary judgment

19
         on the issue of duty and liability under the ADA and the Unruh Civil Rights

20
         Act. This will happen after the necessary depositions are taken in this case.

21
                 Defendants: Defendants anticipates Plaintiff filing a Motion for fees

22
         and costs if the ADA is moot and the Court determines the reasonableness

23
         of Plaintiff’s visit assuming the parties are unable to settle.

24
         5.      Amendment of Pleadings
25
26               Plaintiff: Plaintiff intends to conduct an expert led site inspection to
27       identify each barrier that would affect his type of disability and, then,
28       amend the complaint to ensure that the ADA claim reflects his intention to




                                               4

     Joint Case Management Statement                                       3:20-cv-01192-WHO
      Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 5 of 12




 1       have all unlawful barrier removed or remediated. This is the two-step
 2       process permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008)
 3       524 F.3d 1034 and Chapman v. Pier 1 Imports (US) Inc., 631 F.3d 939 (9th
 4       Cir. 2011).
 5               Defendants: Defendants contend that Plaintiff’s Complaint is moot.
 6       They informed Plaintiff that they have a plan to make other ADA changes
 7       within 18 months. Defendants do not want other disabled individuals to
 8       lack access and/or sue them.
 9
10       6.      Evidence Preservation
11               The Parties agree to make efforts to preserve all discoverable
12       information, regardless of the format in which it is kept (email, database,
13       paper file, etc.).
14               The parties are unaware of any issues in this regard at this time.
15
16
         7.      Disclosure
17
18
                 The Parties do not seek any changes to the form or requirements for

19
         initial disclosures. The parties have exchanged Initial Disclosure.

20
21       8.      Rule 26 Discovery Plan

22               1. Discovery Subjects
23                   Plaintiff intends to seek discovery related to: (1) the ownership
24               and operation of the business; (2) the lack of accessible parking and
25               path of travel at the Gilroy Family Chiropractic; (3) changes or
26               modifications to the property; (4) the feasibility of providing access
27               to persons with disabilities. Plaintiff intends to propound a set of
28               Interrogatories, Requests for Admission and Requests for



                                              5

     Joint Case Management Statement                                   3:20-cv-01192-WHO
      Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 6 of 12




 1               Production of Documents; to take the deposition of Defendant and
 2               to conduct an expert site inspection.
 3                   Defendants: Defendants reserve the right to propound all
 4               available discovery, including but not limited to Interrogatories (Set
 5               1 & 2); deposition of Plaintiff and/or his employees, document
 6               productions, request for admissions.
 7
 8                   The Parties do not propose to conduct discovery in phases. The
 9               parties agree to electronic service in this matter. Documents sent to
10               the appropriate e-mail addresses for the respective parties below
11               shall be deemed served the day it is received by e-mail if received by
12               midnight, or the following weekday if served after. The parties agree
13               that service under this agreement shall be entitled to the benefits of
14               FRCP 6(d). Either party may modify their service list by providing
15               notice to the below listed service addresses with the new e-mail
16               addresses to be served.
17                   Plaintiff: serve@potterhandy.com and Josiez@potterhandy.com
18                   Defendants:
19
20               2. Changes in Limitations on Discovery
21                   Plaintiff: Plaintiff requests that rule FRCP 33(a)(1) limits be
22               increased to 45 for both parties. Plaintiff otherwise requests no
23               deviation from the Federal and Local Rules.
24                   Defendants: Defendants’ agree to Plaintiff’s request but reserve
25               the right to send more questions if needed and per the FRCP where
26               allowed.
27
28   //



                                              6

     Joint Case Management Statement                                   3:20-cv-01192-WHO
      Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 7 of 12




 1        9.     Class Actions
 2               N/A.
 3
 4        10.    Related Cases
 5
                 The Parties are unaware of any related cases.
 6
 7
          11.    Relief
 8
 9               Plaintiff: claims injunctive relief, attorney fees and damages under

10        the Unruh Civil Rights Act, which provides for actual damages and a

11        statutory minimum of $4,000.

12               Defendants: Defendants have provided injunctive relief, are willing

13        to pay Plaintiff xxx and reasonable and necessary fees incurred for

14        Plaintiff’s separate State claim, not the mooted ADA claim where fees are

15        not available.

16
17        12.    Settlement and ADR

18               Plaintiff: The matter was provisionally settled and Plaintiff

19        submitted a notice of settlement to this Court on September 15, 2020

20        (Docket 23). However, despite multiple attempts, and diligent action by the

21        plaintiff, settlement has not been consummated and plaintiff moved to

22        have this case reopened.

23               Defendants: The matter was settled upon an agreement to the

24        amount of money. Defendants were willing to pay Plaintiff the money they

25        desired. The parties, however, were unable to agree on waivers and

26        consideration.

27
28   //




                                             7

     Joint Case Management Statement                                 3:20-cv-01192-WHO
      Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 8 of 12




 1       13.     Consent to Magistrate Judge for All Purposes
 2               Plaintiff: does not consent to have a Magistrate Judge preside over
 3       this case.
 4               Defendants: Defendant consents to a magistrate if the case
 5       continues forward.
 6
 7
         14.     Other References
 8
 9               None

10
         15.     Narrowing of issues
11
12               None
13               Defendants: Since Defendants admit liability to the ADA and
14       California State claim, the issue is how many visits is Plaintiff entitled to
15       recovery per the statutory damages of $4,000 per visit. Cal. Civ. 52. The
16       issue is how much Defendants should pay Plaintiff’s attorney fees and cost
17       for Plaintiff’s State claim.
18
19       16.     Expedited Trial Procedure
20               The parties do not believe that this case is suitable for an expedited
21       schedule.
22
23       17.     Scheduling
24
                 Plaintiff proposes:
25
                 The date for Disclosures of Expert Witness as November 22, 2021
26
                 Discovery Cut-Off of January 3, 2022
27
                 Defendants’ propose January 29, 2022
28
                 Law and Motion Cut-Off of January 31, 2022



                                              8

     Joint Case Management Statement                                   3:20-cv-01192-WHO
      Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 9 of 12




 1               Defendants’ propose February 26, 2022
 2               Pre-trial Conference date of March 14, 2022
 3               Trial date of March 29, 2022
 4               Defendants propose: Defendants are unavailable for March 29,
 5               2022 but are available on May 5, 2022 for 4 days.
 6
 7       18.     Trial
 8
                 Plaintiff: has requested a Court trial and anticipates a 2-3 day trial.
 9
                 Defendants: Propose 4 days for a jury trial.
10
11
         19.     Disclosure of Non-Party Interested Entities or Person
12
13               Plaintiff: There are no interested parties other than the Plaintiff.

14               Defendants: Are unaware of non-party interested entities or persons.

15
         20.     Professional Conduct
16
17               Counsel have reviewed the Guidelines for Professional Conduct for
18       the Northern District of California.
19
20       21.     Other Matters
21               None
22
23
24
25
26
27
28




                                               9

     Joint Case Management Statement                                    3:20-cv-01192-WHO
     Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 10 of 12




 1   Dated: January 12, 2021            CENTER FOR DISABILITY ACCESS
 2
 3
 4
                                        By: /s/Prathima Price
 5                                      Prathima Price
                                        Attorney for Plaintiff
 6
 7
 8
     Dated: January 12, 2021            CORFEE STONE LAW
 9                                      CORPORATION
10
11
12
                                        By: /s/Catherine M. Corfee
13                                      Catherine M. Corfee
                                        Attorney for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       10

     Joint Case Management Statement                             3:20-cv-01192-WHO
     Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 11 of 12




 1                              SIGNATURE ATTESTATION
 2
 3   I hereby attest that all other signatories listed, and on whose behalf the filing
 4   is submitted, concur in this document’s content and have authorized the filing
 5   of this document with the use of their electronic signature.
 6
 7
 8
     Dated: January 12, 2021                 CENTER FOR DISABILITY ACCESS
 9
10
11
                                             By: /s/Prathima Price
12
                                             Prathima Price
13                                           Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            11

     Joint Case Management Statement                                  3:20-cv-01192-WHO
     Case 3:20-cv-01192-WHO Document 31 Filed 01/13/21 Page 12 of 12




 1                                     EXHIBIT A
 2            PROPOSED SCHEDULE OF PRETRIAL & TRIAL DATES
 3
 4    Matter                               Weeks           Parties
                                           Before Trial    Request
 5
      Last Day for Hearing on Motion to    25              10/4/2021
 6    Add Parties and Amend Pleadings
 7    (Monday at 10:00 a.m.)
 8    Non-Expert Discovery Cut-Off         15              12/13/2021
      Expert Discovery Cut-Off             12              1/3/2022
 9
      Last Day to Conduct Settlement       10              1/17/2022
10
      Proceedings
11    Last Day for Law and Motion          8               1/31/2022
12    Hearings
13    Final Pretrial Conference            2               3/14/2022
      (Monday at 1:30 p.m.)
14
      Last Day for Filing Proposed         1               3/21/2022
15    Findings of Facts and Conclusions
16    of Law (if court trial)
17    Exhibit Conference                   Friday before   3/25/2022
      (Friday at 3:00 p.m.)                Trial
18
      Trial                                                3/29/2022
19
      (Tuesday at 9:00 a.m.)
20
21
22
23
24
25
26
27
28




                                          12

     Joint Case Management Statement                            3:20-cv-01192-WHO
